DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2020 has been entered.
Response to Arguments
Applicant's arguments filed 09/14/2020 have been fully considered but they are not persuasive. 
Applicant argues: Jones des not disclose “a fixation hardware positioned adjacent to and partially covering the webbing”.
Response: the office respectfully disagrees and is of the position that Jones discloses that the webbing has at least a surface coating layers of unmelted metal particles firmly adhered to the strut surfaces, such coating is positioned adjacent to and partially covering the webbing “covering at least a portion of the webbing”, and therefore defines a fixation hardware identical to that claimed, see ¶9, 18, 23, 72, 75 and 109 – 110 of Jones. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fixation hardware positioned adjacent to and partially covering the webbing” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
In claim 1/II.2-3, the recitation of “a plurality of wires” in claim 1/I.2 should read as “a plurality of spaced-apart wires”, or the recitation of “the spaced-apart wires” in claim 1/I.3 should read as “the wires” for consistency.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 102/103 which forms the basis for all rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US Pub. 2011/0014081 A1), or in alternative, under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. 2011/0014081 A1).
Claim 1, Jones discloses a mandibular implant [abstract, ¶102, Figs. 21] comprising:
a webbing including a plurality of wires [defined by the mesh / lattice structure, Figs. 1 – 8, 21, 23 and 32 – 40, ¶92-99]; and
a plurality of connection points at a plurality of ends of the spaced-apart wires capable for securing the webbing adjacent to a bone graft site in the mandible of a patient [the plurality of connection points are defined by portions of the implant configured to secure the webbing to the adjacent bone, i.e., Fig.21A, i.e. by the abutments and/or wing plates, the connection points best shown in Figs. 1 – 2, 4 – 9, 21 and 23, ¶15, ¶87 and ¶97];
wherein the webbing comprises a biocompatible superelastic material capable of carrying a load in a particular direction to generate a pre-established stress-strain trajectory for the patient's mandible [¶74-79, wherein the implant being formed from biocompatible material(s), i.e. titanium and its alloys, and wherein Nitinol / Nickel titanium is known in the art to be one of the titanium alloys. https://en.wikipedia.org/wiki/Nickel_titanium, and wherein the implant being formed having matching modulus with surrounding tissue, thereby capable of carrying a load in a desired direction in a similar manner to the surrounding tissue.]; 
fixation hardware positioned adjacent to and partially covering the webbing [wherein the implant has a surface coating layers of unmelted metal particles firmly adhered to the strut 
wherein the plurality of wires are stiffness matched to the mandible of the patient prior to implantation to decrease or avoid failure of the implant due to stress concentration in the implant [¶74-75, the porous structure when applied to a core, could be used to form a prosthesis with defined stiffness to fulfill a requirement of a modulus matching with surrounding tissue, and/or wherein the webbing exhibits matching mechanical properties of the surrounding tissue], and
wherein the webbing remains in position and is configured to redirect the stress-strain trajectory on the patient’s mandible to the pre-established stress-strain trajectory for the patient’s mandible after removal of the fixation hardware [¶20, ¶75 and ¶110, wherein surrounding bones grow into the webbing, thereby capable of maintaining the webbing to remain in position, and wherein at least portions of the coating layers, defining the fixation hardware, is removed by the etching process to increase the openness within the webbing; however, the webbing modulus remains matching with the surrounding tissue, and capable of carrying a load in a desired direction, and thereby capable of redirecting the stress-strain trajectory on the patient’s mandible].
Claims 2 – 3, Jones discloses the limitations of claim 1, as above, and further Jones discloses wherein the implant comprises biocompatible metallic material having a desired degree of elasticity and being porous [paras.74-82, porous titanium and its alloys].
Although Jones does not explicitly disclose wherein implant comprises NiTi.
A person of ordinary skill in the art would have been motivated before the effective filling date of the current application to construct the implant from NiTi, being a super-elastic 
Claim 54, Jones discloses the limitations of claim 1, as above, and further Jones discloses wherein the connection points are barbs [best shown in Figs. 1 – 2 and 4 – 9, and ¶15, ¶87 and ¶97, and claim 21].
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL S HANNA/Primary Examiner, Art Unit 3775